      Case 8:19-cv-01120-WFJ-AEP Document 1 Filed 05/09/19 Page 1 of 7 PageID 1



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

                                               CASE NO.:

 EDISON DANIEL REED,

             Plaintiff,

 v.

 AMERICAN ASPHALT PAVING, LLC,
 JOSEPH D. HOLLEY, and JENNIFER HOLLEY,

       Defendants.
 _______________________________________________/

                                   COMPLAINT FOR DAMAGES

             Plaintiff, EDISON DANIEL REED, (“REED”), by and through his undersigned attorney,

 files this Complaint for Damages against Defendants, AMERICAN ASPHALT PAVING, LLC,

 a Florida limited liability company, JOSEPH D. HOLLEY, and JENNIFER HOLLEY, and

 states:

                                           INTRODUCTION

        1.     This is an action to recover unpaid overtime compensation under the Fair Labor

Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”).



                                         JURISDICTION

        2.     This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and 28

U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendant AMERICAN

ASPHALT PAVING, LLC was an engaged in interstate commerce. At all times pertinent to this

Complaint, the corporate Defendant regularly owned and operated a business engaged in



                                                    1
   Case 8:19-cv-01120-WFJ-AEP Document 1 Filed 05/09/19 Page 2 of 7 PageID 2



commerce or in the production of goods for commerce as defined in §3(r) and 3(s) of the FLSA,

29 U.S.C. §203(r) and 203(s).

       3.    During all times during Plaintiff’s employment with the Defendants, the Defendants

employed at two or more employees who were engaged in interstate commerce, or who were

handling, selling, or otherwise working on goods or materials that have been moved in or

produced for commerce by any other person.

       4.    Defendants operated an asphalt business. Plaintiff’s work involved handling on a

regular and recurrent basis “goods” or “materials,” as defined by the FLSA, which were used

commercially in Defendants’ business, and moved in interstate commerce. Specifically, the

Plaintiff and other employees regularly and recurrently handled tools, equipment, and road

construction materials which were originally manufactured outside the State of Florida.

       5.    Upon information and belief, during the relevant time period, the Defendants had an

annual gross volume of sales made or business done of not less than $500,000.00 annually.

       6.    At all times material hereto, corporate Defendant AMERICAN ASPHALT was and

continues to be an “enterprise engaged in commerce” within the meaning of the FLSA.

       7.    The Defendants are subject to the jurisdiction of this Court because they engage in

substantial and not isolated activity within the Middle District of Florida.

        8.    The Defendants are also subject to the jurisdiction of this Court because they operate,

 conduct, engage in, and/or carry on business in the Middle District of Florida.




                                                   2
   Case 8:19-cv-01120-WFJ-AEP Document 1 Filed 05/09/19 Page 3 of 7 PageID 3



                                              VENUE

      9.   The venue of this Court over this controversy is based upon the following:

                a.     The unlawful employment practices alleged below occurred and/or were

                       committed in the Middle District of Florida, and

                b.     Defendants were and continue to be company and an individual doing

                       business within this judicial district.



                                             PARTIES

      10. At all times material hereto, Plaintiff, REED was a resident of Tampa, Florida.

      11. At all times material hereto, corporate Defendant, AMERICAN ASPHALT PAVING,

LLC was conducting business in Tampa, Florida, with its principal place of business in that city.

      12. The Plaintiff was an “employee” of the Defendants within the meaning of the FLSA.

      13. At all times material hereto, Defendant AMERICAN ASPHALT was an employer of

Plaintiff, REED within the meaning of the FLSA.

      14. At all times material hereto, Defendant JOSEPH D. HOLLEY was an employer of

Plaintiff, REED within the meaning of the FLSA.

      15. At all times material hereto, Defendant JENNIFER HOLLEY was an employer of

Plaintiff, REED within the meaning of the FLSA.

      16. At all times material hereto, Defendants knowingly and willfully failed to pay Plaintiff

REED his lawfully earned wages in conformance with the FLSA.

      17. At all times material hereto, the work performed by Plaintiff, REED was directly

essential to the business performed by Defendants.




                                                  3
   Case 8:19-cv-01120-WFJ-AEP Document 1 Filed 05/09/19 Page 4 of 7 PageID 4



       18. The Plaintiff has fulfilled all conditions precedent to the institution of this action

and/or such conditions have been waived.



                                     STATEMENT OF FACTS

       19. Plaintiff, REED was employed by Defendants from or about January 2018 to about

February 7, 2019.

       20. The Plaintiff worked as a heavy machine operator and team leader. He also worked as

a driver during part of his employment.

       21. Defendants paid Plaintiff, REED on an hourly basis.

       22. The Plaintiff worked in excess of forty hours per week, but was not paid at the

required overtime rate for all hours worked over forty in a workweek.

       23. Defendants required or permitted to the Plaintiff to perform work activities to prepare

the work vehicle prior to leaving the shop for the jobsite at the beginning of the workday.

       24. Defendants required or permitted the Plaintiff to perform work activities upon

returning from the jobsite back to the shop, including but not limited to unloading the tools,

disconnecting the trailers, loading sand, and cleaning the trailer.

       25. Defendants failed to pay the Plaintiff for all work time spent driving to the jobsite from

the shop and from the jobsite back to the shop.

       26. Defendants failed to pay the Plaintiff for all overtime hours he worked.

       27. Defendants knowingly and willfully operated their business with a policy or practice of

not paying the Plaintiff wages in conformance with the FLSA.




                                                   4
   Case 8:19-cv-01120-WFJ-AEP Document 1 Filed 05/09/19 Page 5 of 7 PageID 5



      28. Defendant JOSEPH HOLLY was a manager/owner who was involved in the day-to-

day operations and/or was directly responsible for the supervision of Plaintiff. Therefore, he is

personally liable for the FLSA violations.

      29. Defendant, JOSEPH D. HOLLEY was directly involved in decisions affecting

employee compensation and/or hours worked by Plaintiff.

      30. Defendant, JENNIFER HOLLEY was directly involved in decisions affecting

employee compensation and/or hours worked by Plaintiff.



                                   STATEMENT OF CLAIM:

                                             COUNT I

                  VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

      31. Plaintiff realleges Paragraphs 1 through 30 as if fully stated herein.

      32. While the Plaintiff was employed by Defendants, in addition to Plaintiff’s normal

regular workweek, the Plaintiff worked additional hours in excess of forty (40) per week for

which he was not compensated at the required overtime rate.

      33. Plaintiff was entitled to be paid overtime wages for his hours worked in excess of the

maximum hours provided for in the FLSA.

      34. Defendants failed to pay Plaintiff overtime compensation in the lawful amount for all

hours worked by Plaintiff in excess of the maximum hours provided for in the FLSA.

      35. Records, if any, concerning the number of hours worked by Plaintiff and the actual

compensation paid to Plaintiff are in the possession and custody of the Defendants. Plaintiff

intends to obtain these records by appropriate discovery proceedings to be taken promptly in this




                                                  5
   Case 8:19-cv-01120-WFJ-AEP Document 1 Filed 05/09/19 Page 6 of 7 PageID 6



case and, if necessary, he will then seek leave of Court to amend his Complaint for Damages to

set forth the precise amount due.

       36. Defendants knew of and/or showed a willful disregard for the provisions of the FLSA

as evidenced by their failure to compensate Plaintiff at the required overtime rate for the hours

worked in excess of forty (40) hours per week when they knew or should have known such was

due.

       37. As a direct and proximate result of Defendants’ disregard of the FLSA, Plaintiff is

entitled to liquidated damages pursuant to the FLSA.

       38. Due to the intentional, willful acts of Defendants, Plaintiff has suffered damages in the

amount not presently ascertainable of unpaid overtime wages, plus an equal amount as liquidated

damages.

       39. Plaintiff is entitled to an award of his reasonable attorney’s fees and costs pursuant to

29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

 against the Defendants:

        a.      Declaring that the Defendants has violated the maximum hour provisions of 29

                U.S.C. § 207;

        b.      Awarding Plaintiff overtime compensation in the amount calculated;

        c.      Awarding Plaintiff liquidated damages in the amount calculated;

        d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

                litigation pursuant to 29 U.S.C. § 216(b);

        e.      Awarding Plaintiff post-judgment interest; and

        f.      Ordering any other and further relief this Court deems to be just.



                                                  6
 Case 8:19-cv-01120-WFJ-AEP Document 1 Filed 05/09/19 Page 7 of 7 PageID 7




                                        JURY DEMAND

      Plaintiff demands trial by jury on all issues so triable as of right by jury.


Dated: May 9, 2019.
                                              Respectfully submitted,


                                              /s Samara Robbins Bober
                                              SAMARA ROBBINS BOBER
                                              FBN: 0156248
                                              PETER BOBER
                                              FBN: 0122955
                                              BOBER & BOBER, P.A.
                                              2699 Stirling Road
                                              Suite A-304
                                              Hollywood, FL 33020
                                              Phone: (954) 922-2298
                                              Fax: (954) 922-5455
                                              peter@boberlaw.com
                                              samara@boberlaw.com
                                              Attorneys for Plaintiff




                                                 7
